Citation Nr: 0303277	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  97-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
asbestosis with chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Personal hearings were conducted at the RO in July 1997 and 
February 1998.  In a July 1999 decision, the Board remanded 
the veteran's appeal to the RO for additional development.  
That development has been completed and the issue is again in 
appellate status.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained by the RO.  

2.  Exercise tolerance test (ETT) reports dated in September 
1999, May 2002, and July 2002, reveal a maximum exercise 
capacity with respect to oxygen consumption of 14.35, 12.25, 
and 16.1, respectively.  

3.  For the period from February 8, 1996, to August 11, 1999 
veteran's asbestosis with COPD was productive of mild 
impairment with evidence of ventilatory impairment on 
pulmonary function test (PFT).  

4.  For the period October 7, 1996, to August 11, 1999, the 
veteran's asbestosis with COPD is productive of an FEV-1 of 
more than 71 percent predicted, and an FVC of more than 74 
percent predicted under the criteria in effect on and after 
October 7, 1996.  

5.  For the period August 12, 1999, to September 6, 1999, the 
veteran's asbestosis with COPD is productive of an FVC of 65-
74 percent predicted under the criteria in effect on and 
after October 7, 1996.  

6.  For the period September 7, 1999, to July 29, 2002, the 
veteran's asbestosis with COPD is productive of maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation according 
to the rating criteria in effect on and after October 7, 
1996.  

7.  For the period beginning July 30, 2002, the veteran's 
asbestosis with COPD is productive of a maximum exercise 
capacity of 15-20 ml/kg/min oxygen consumption with cardiac 
or respiratory limitation according to the rating criteria in 
effect on and after October 7, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
asbestosis with COPD for the period February 8, 1996, to 
August 11, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, 
Diagnostic Codes 6603, 6604, and 6833 (1996 & 2002).  

2.  The criteria for a rating in excess of 30 percent for 
asbestosis with COPD for the period August 12, 1996, to 
September 6, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Codes 
6603, 6604, and 6833.

3.  The criteria for a total schedular (100 percent) rating 
for asbestosis with COPD for the period September 7, 1999, to 
July 29, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Codes 6603, 6604, 
and 6833.  

4.  The criteria for a 60 percent rating for asbestosis with 
COPD for the period beginning July 30, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.97, Diagnostic Codes 6603, 6604, and 6833.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that subsequent to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefits sought on appeal and the 
evidence considered in deciding his claim.  

In the Board's July 1999 remand, the veteran was informed of 
the pertinent regulations relevant to his claim and was 
thereby advised of the evidence needed to substantiate is 
claim.  The remand order also informed the veteran that VA 
was taking responsibility for furnishing an examination and 
obtaining records, and that the veteran was responsible for 
appearing for examinations and furnishing information and 
releases.  In a May 2002 letter, the RO further informed the 
veteran of what evidence he was responsible for obtaining and 
what evidence VA would obtain.  

These steps have served to advise the veteran of the evidence 
needed to substantiate his claim and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has not identified, nor is the Board aware of, 
additional medical records which need to be obtained.  The 
veteran has reported that he has only been treated for his 
service-connected asbestosis at the VA medical centers at 
Bonham and Dallas, Texas.  These records have been obtained.

VA has thereby met its obligation to notify the veteran of 
the evidence needed to substantiate the claim and of what 
evidence he was responsible for obtaining.    

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran underwent a respiratory 
examination, to include a PFT, in May 2002.  

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  Therefore, the Board will address the merits of the 
veteran's claim.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Court has held that at the time of assigning an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities of the respiratory system under 
38 C.F.R. § 4.97.  See 61 Fed. Reg. 46,720 (1996).  The 
changes became effective October 7, 1996.  38 C.F.R. § 4.97 
(2002).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

The veteran was notified of the new regulations for 
evaluating disabilities of the respiratory system in a 
September 1997 supplemental statement of the case and July 
1999 Board decision.  

When an unlisted condition is encountered  it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  The veteran's service-connected 
asbestosis, to include COPD, was  evaluated analogously under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6603 for pulmonary 
emphysema prior to October 7, 1996.  

Under the criteria in effect prior to October 7, 1996, a 10 
percent evaluation was assigned if pulmonary emphysema was 
mild, as shown by evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  For pulmonary emphysema that was moderate, as 
manifested by moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on level 
surface and by pulmonary function tests consistent with 
findings of moderate emphysema, a 30 percent evaluation was 
assigned.  

When pulmonary emphysema was severe; as manifested by 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping and 
ventilatory impairment of severe degree confirmed by 
pulmonary function tests with marked impairment of health, a 
60 percent evaluation was assigned.  If pulmonary emphysema 
was pronounced, which is to say intractable and totally 
incapacitating, with dyspnea at rest, or with marked dyspnea 
and cyanosis on mild exertion, and the severity of emphysema 
was confirmed by chest X-rays and pulmonary function tests, a 
100 percent evaluation was assigned.  38 C.F.R. § 4.97, DC 
6603 (1996).  

Under the criteria in effect on and after October 7, 1996, a 
10 percent rating is warranted for COPD and/or emphysema if 
the following findings are demonstrated: a forced expiratory 
volume in one second (FEV-1) of 71 to 80 percent predicted, 
or; a force expiratory volume in one second to forced vital 
capacity ratio FEV-1/forced ventilatory capacity (FVC) of 71 
to 80 percent, or; a diffusion capacity of carbon monoxide, 
single breath (DLCO (SB)) of 66 to 80 percent predicted.  

A FEV-1 of 56 to 70 percent predicted, or; a FEV-1/FVC of 56 
to 70 percent, or; a DLCO (SB) of 56 to 65 percent predicted 
warrants a 30 percent rating.  A 60 percent rating is 
warranted if the following findings are demonstrated: an FEV-
1 of 40 to 55 percent predicted, or; a FEV-1/FVC of 40 to 55 
percent, or; a DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value or; a FEV-1/FVC of less than 40 percent, 
or; a DLCO (SB) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, DCs 6603, 6604 (2002).  

In addition, the diagnostic criteria for asbestosis provide 
that FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 
to 80 percent predicted warrants a 10 percent evaluation.  An 
FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 
percent predicted warrants a 30 percent evaluation.  

An FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 
55 percent predicted, or; maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation warrants a 60 percent evaluation.  Finally, an FVC 
less than 50 percent predicted, or; (DLCO (SB)) less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
the requirement for outpatient oxygen therapy warrants a 100 
percent evaluation.  38 C.F.R. § 4.97, DC 6833 (2002).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The "slight," "moderate" and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2002).  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding a rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2002). 

Analysis

In February 1996, the veteran submitted his application to 
the RO for service connection for asbestos exposure during 
service.  In a July 1996 rating decision, the veteran was 
service connected for asbestos exposure and awarded a 10 
percent evaluation effective from his date of claim.  The 
veteran appealed that decision.  Subsequently, in a January 
2003 supplemental statement of the case, the veteran's 
service-connected disability was increased to 30 percent, 
effective from August 1999.  

As noted above, the veteran has appealed the initial rating 
evaluation.  Thus, the Board must consider whether different 
ratings may have been warranted at various times during the 
appeal period.  Fenderson, supra.  

In reviewing the medical examinations and PFT reports, the 
Board finds no evidence of moderate disability such as would 
be needed for an evaluation in excess of 10 percent under the 
old rating criteria for the period prior to August 12, 1999.  
While the veteran has continuously reported respiratory 
distress with activity, he was found to have only mild 
restrictive disease in November 1996, normal spirometry in 
March 1997, and no obstructive impairment with small airway 
obstruction in April 1998. 

The PFTs show that the veteran did not meet the criteria for 
an evaluation in excess of 10 percent for the period from 
October 7, 1996, when the new regulations came into effect, 
to August 11, 1999.

The Board has also considered whether the old criteria 
provide a basis for a rating of 60 percent or 100 percent 
during the period from October 12, 1999 to the present.  
Examiners have not found the veteran's respiratory disability 
to be severe, pronounced or totally incapacitating.  In 
September 1999 it was reported that he was fairly active.  As 
recently as May 2002, PFTs were interpreted as showing "mild 
impairment at best."

In reviewing the medical evidence and PFT report findings of 
record from October 7, 1996, to September 6, 1999, the Board 
finds no evidence to warrant a rating in excess of 30 percent 
under the criteria in effect on and after October 7, 1996.  
During this period, the veteran underwent a PFT in August 
1999.  Findings reflect an FVC of 69 percent, which 
translates into a 30 percent rating under DC 6833.  At no 
other time during this period does the medical evidence 
reflect findings that would allow for a 60 percent or total 
schedular (100 percent) rating under DCs 6603, 6604, or 6833.  

With respect to the appeal period subsequent to September 6, 
1999, the Board is cognizant that the veteran underwent PFT's 
in September 1999 and May 2002.  Once of the criteria for 
consideration under DCs 6603, 6604 and 6833, concerns maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation (DC 6833), or 
with cardiac or respiratory limitation (DCs 6603, 6604).  

The record reflects a September 1999 exercise tolerance test 
(ETT) report, in which the veteran was noted to have 
exercised 1 min and 46 seconds and then stopped due to 
dyspnea.  He was reported as having achieved 4.2 METs.  The 
report noted that the veteran's maximum workload was 4.1 
METs, which translated into 14.35 VO2, max (4.2 METs 
multiplied by 3.5).  

Additionally, an ETT report in May 2002 reflected a VO2 max 
of 12.25 (3.5 METs multiplied by 3.5).  It was noted that the 
ETT was non-diagnostic due to the inability of the veteran to 
exercise to a sufficient degree.  He was noted as achieving a 
functional class three level.  

During a VA examination that same month, May 2002, the 
veteran was noted to complain of dyspnea on exertion.  
Clinical evaluation was noted as revealing little change from 
previous examinations in August 1999 and April of 1998.  The 
examiner's impression included definite limitation in 
exercise tolerance secondary to the combination of lung and 
pulmonary and chest wall problems.  It was also noted that 
PFT's disclosed mild impairment at best.  The examiner opined 
that in terms of disability, if the veteran limited his 
physical activity he could do generally what he wanted to do.  
The veteran was capable of doing very light yard work, but 
needed  to take everything slowly.  The veteran's respiratory 
problem was noted as being profound.  

A subsequent ETT in July 2002 revealed a VO2 max of 16.1 (4.6 
METs multiplied by 3.5).  The ETT was reported as non-
diagnostic for ischemia due to the inability to achieve an 
adequate hemodynamic response.   

In a December 2002 letter from a VA physician, it was noted 
that measurement of ml/kg/min oxygen consumption (VO2 max), 
as described in the diagnostic codes was "not only 
unreasonable but cannot be done."  The physician also noted 
that, "this is an experimental tool only used in physiology 
research labs and I know of no VA with the capability to 
directly measure VO2 max."  The physician further noted that 
if a conversion from METs to Oxygen Consumption was needed, 
it was simply METs multiplied by 3.5.  

While the veteran's disability, based on PFT findings, has 
been reported as no more than slight to mild impairment, the 
severity of the reported VO2 max findings are consistent with 
the impressions and opinions of the VA examiner regarding the 
veteran's profound respiratory disability.  Therefore, 
finding all reasonable doubt in favor of the veteran, the 
Board finds that a total schedular (100 percent) rating is 
warranted for the period from September 7, 1999 to July 29, 
2002, given the finding of a VO2 max of 14.35.  Furthermore, 
beginning July 30, 2002, a 60 percent rating is warranted 
given the finding of a VO2 max of 16.1.  Both ratings are 
warranted under the criteria in effect on and after October 
7, 1996.  38 C.F.R. § 4.97, DCs 6603, 6604, 6833.  

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  Judicial precedent has held that, in the 
absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Here, the veteran has not raised the issue of an 
extraschedular rating.  Furthermore, there is no evidence 
that his service-connected respiratory disorder causes marked 
interference with employment or necessitated frequent 
hospitalization.  The evidence shows that the veteran is 
retired from employment, and the respiratory disability has 
not required hospitalization.  The Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 is not warranted.  









							(CONTINUED ON NEXT PAGE)



ORDER

The criteria for a rating in excess of 10 percent for 
asbestosis with COPD, for the period from February 6, 1996, 
to August 11, 1999, is denied.  

The criteria for a rating in excess of 30 percent for 
asbestosis with COPD, for the period from August 12, 1999, to 
September 6, 1999, is denied.  

The criteria for a total schedular (100 percent) rating for 
asbestosis with COPD, for the period from September 7, 1999, 
to July 29, 2002, is granted.  

The criteria for a 60 percent rating for asbestosis with 
COPD, for the period on and after July 30, 2002, is granted.  


	                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

